Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to the RCE filed on February 23, 2021 (Original application filed December 10, 2019). Applicant has amended claims 1, 3, 11, 13, cancelled no claims and added no new claims. THIS ACTION IS MADE NON-FINAL. Claims 1-20 are pending of which claims 1 and 11 are in independent form.  Claims 1-20 are presented for examination. 
Examiner's Note: Examiner has cited particular paragraphs and/or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibano (“Shibano”, US 2019/0278443 A1) in view of Seuntlens ET (”Seuntlens”, US 2015/0278896 A1).

Claim 1: Shibano teach, a method of generating a lighting design for a venue, the method comprising: 
receiving, with an electronic processor, object data based on a detected object in the venue (After the object data entry and lamp setting are completed (steps 1 and 2), the object processing and the lighting data processing are made to obtain information about the coordinates of the 
displaying, using the electronic processor, the object data as a representation of the detected object (Then, the reference data processing is made to allocate the lamp color component values to each discrete element, building up the lamp-by-element tables 36 with respect to each of the discrete elements, as shown in FIG. 5, and combining the lamp color component values with the object color component values to realize the reference or initial view of the illuminated scene, as shown in FIG. 7, P40), in an interactive lighting environment (Referring now to FIG. 1, there is shown a simulation system in accordance with the present invention.  The simulation system is made for creating a virtual three-dimensional scene illuminated with one or more lighting fixtures, and is adapted for, but not limited to, stage lighting with the use of multiple lighting fixtures, P25 and P39).
receiving, with the electronic processor, a user input the interactive lighting environment to change lighting data that controls virtual lighting represented in the interactive lighting environment (The initial view is then continuously updated, as shown in FIG. 8, to give the simulated dynamic image by repeating a loop of making the lighting control, the re-calculation of the lamp color component values, the color allocation, and the image processing (steps 6 to 9), P40);
and altering, using the electronic processor, the virtual lighting represented in the interactive lighting environment based on the user input (By comparison 
but doesn’t explicitly teach,
a user input in the interactive lighting environment in which the representation is displayed
However, in an analogous art, Seuntlens teaches, the present invention relates to assisting a user in selecting a lighting device (204) design by providing a lighting device (204) design based on a model or image of a lighting device (204) design (Abstract) and further teach, a user input in the interactive lighting environment in which the representation is displayed (FIG. 4 shows an example of a graphical user interface for assisting a user in selecting a lighting device design.  This example of a graphical user interface comprises two main elements: a first element 400 comprising a lighting device design selection interface and a second element 402 comprising both the image comprising the selected lighting device design applied to the selected scene, as well as a scene selection interface, P62-64). Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Seuntlens, in Shibano to use a user interface display to assist the user with lighting environmental design. Motivation to combine comes from Shibano, who clearly teaches displaying lighting environment in a graphical user interface (The initial view is then continuously updated, as shown in FIG. 8, to give the simulated dynamic image by repeating a loop of making the lighting control, the re-calculation of the lamp color component values, the color allocation, and the image processing (steps 6 to 9), P40) that can be extended to include means for displaying the user input for lighting environment.


Claim 2: Shibano teach, wherein the altering of the virtual lighting represented in the interactive lighting environment based on the user input includes changing a brightness of the lighting, changing a color of the lighting, changing a shape of the lighting, changing projected images, changing projected video, changing special effects, changing a strobe, and/or changing a position, direction, or movement of a light beam in the interactive lighting environment (See User Interfaces 20, 40, 60, 84, etc.. in Fig 2, P 25-38).

Claim 3: Shibano teach, further comprising: storing in a memory, using the electronic processor, a command string based on the user input received (The program is to be stored in a recordable medium for execution a computer and includes an input module which provides an input interface for entry of the object data with regard to the three-dimensional object to be illuminated with the lighting fixtures, a lamp setting module which provides a lamp setting interface for selecting one or more of the lighting fixtures and determining position of the selected lighting fixtures within the space of the three-dimensional object, and a lighting data processing module which gives output characteristic data and positional data of the selected lighting fixtures in response to the selection of the lighting fixture and the position thereof received at the lamp setting interface, P7) Seuntlens further teaches in the interactive lighting environment to change lighting data (FIG. 4 shows an example of a graphical user interface for assisting a user in selecting a lighting device design.  This example of a graphical user interface comprises two main elements: a first element 400 comprising a lighting device design selection interface and a second element 402 comprising both the image comprising the selected lighting device design applied to the selected scene, as well as a scene selection interface, P62-64). Motivation to combine is same as in claim 1.

Claim 4: Shibano teach, wherein the command string includes timing data for at least one lighting fixture at the venue (Preferably, the system may include a lighting data input interface for receiving a control input which selects one or more of the lighting fixture, and describes a lighting schedule indicating a time-series of changes intended for at least one of the output characteristic data and the positional data of the selected lighting fixture, P15).

Claim 5: Shibano teach, further comprising: controlling at least one lighting fixture at the venue based on the command string (Preferably, the system may include a lighting data input interface for receiving a control input which selects … the positional data of the selected lighting fixture, P15).

Claim 8: Shibano teach, wherein the representation of the detected object in the interactive lighting environment is a three-dimensional representation of the 

Claim 9: Shibano teach wherein the object data is based on a position of the detected object relative to a reference point at the venue (specifying the lighting fixture and determining a position of the lighting fixture within a space of the three-dimensional object, P3).

Claim 11 is similar in scope to claim 1, and therefore rejected under similar rationale. Furthermore, Shibano teaches a computer readable medium (the program is to be stored in a recordable medium for execution a computer, P7).

Claim 12 is similar in scope to claim 2, and therefore rejected under similar rationale.

Claim 13 is similar in scope to claim 3, and therefore rejected under similar rationale.

Claim 14 is similar in scope to claim 4, and therefore rejected under similar rationale.



Claim 18 is similar in scope to claim 8, and therefore rejected under similar rationale.

Claim 19 is similar in scope to claim 9, and therefore rejected under similar rationale.



s 6-7, 10, 16-17 and 20  is/are  rejected under 35 U.S.C. 103 as being unpatentable over Shibano (“Shibano”, US 2019/0278443 A1) in view of Seuntlens ET (”Seuntlens”, US 2015/0278896 A1).and in further view of Densham ET (“Densham”, US 2015/0142580 A1).

Claim 6: Neither Shibano nor Seuntlens explicitly teach, wherein the interactive lighting environment is superimposed on a video of the venue.
However, in an analogous art, Densham teach, methods and apparatus are disclosed regarding an e-commerce system that places customers into a plurality of clusters and tailors services provided to a customer based on the cluster in which the customer is placed (Abstract) and further teach, the interactive lighting environment is superimposed on a video of the venue (A media projector is also called a video projector and can display digital content at various pixel resolutions.  An example operation is the computing system outputting data to cause the media projector to project an image at the same location as the trackable, when the trackable is in the zone, P63). Therefore, it would have been obvious to one having ordinary skill in the art at the time to combine the teaching of Densham, in modified Shibano to super impose video on the illuminated scene. Motivation to combine comes from Shibano, who clearly teaches simulating a three dimension environment (system for simulating a virtual three-dimensional illuminated scene, P3) that can easily be extended to include super imposing a video.


Claim 7: Densham further teach, further comprising: detecting the detected object with at least one camera (In an example embodiment, the tracking devices 102 include cameras that capture digital image data, P34). Motivation to combine is same as in claim 6.

Claim 10: Densham further teach, further comprising: detecting the position of the detected object using a sensor (the beacon also includes one or more inertial sensors, such one or more accelerometers to measure movement along the X, Y, Z axes, P33). Motivation to combine is same as in claim 6.

Claim 16 is similar in scope to claim 6, and therefore rejected under similar rationale.

Claim 17 is similar in scope to claim 7, and therefore rejected under similar rationale.

Claim 20 is similar in scope to claim 10, and therefore rejected under similar rationale.



Response to Arguments
Applicant's arguments, filed on February 23, 2021, have been considered but they are not persuasive in view on new rejection(s), citation(s) and/or clarification(s). However, the examiner is always available for discussions via telephonic interviews.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL N KUMAR whose telephone number is (571)270-1693 and Fax number is (571)270-1693 .  The examiner can normally be reached on Monday-Fridays ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIL N KUMAR/							4/6/2021Primary Examiner, Art Unit 2174